Phillips, P. J. This is an action of assumpsit brought to recover commissions for selling a farm. A verdict and judgment was entered for plaintiff, the appellee, and the record is brought to this court by appeal, and appellant assigns error that the verdict is contrary to the evidence, and that the court erred in admitting improper evidence. The record fails to show that the court made any ruling on the admission or exclusion of evidence. The record shows certain questions were objected to by appellant, which .were answered by the witness; yet no motion was made to exclude such answers, no instruction asked directing the jury to disregard such answers, and no ruling of the court on the admission of such evidence, nor any exception taken. Ho instructions were asked or given. The only question, therefore, before us, is as to whether the verdict is contrary to the evidence. The fact of the sale being effected by appellee is shown, and he testifies that during the negotiation he told appellant if he made the sale he expected a commission of two and one-half per cent. This is denied by appellant. The question was one of fact for the jury. Where the evidence is contradictory, conflicting and irreconcilable, and that produced by the party in whose favor the jury find, sustains the verdict, it will not be disturbed, unless it is manifest the jury have mistaken the evidence or been governed by passion or prejudice. Chapman v. Burt, 77 Ill. 337. There is nothing in the record to show passion or prejudice of the jury, nor that they have mistaken the evidence. The judgment is affirmed. Judgment affirmed.